Citation Nr: 0940738	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  00-14 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran had active service from March 1968 to December 
1970.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1999 and May 2000 rating 
decisions of the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied 
service connection for cause of the Veteran's death.  The 
appellant filed a timely appeal of this determination to the 
Board.  

In August 2003, this matter was remanded for additional 
development and adjudication.  

In June 2006, the appellant and her daughter, accompanied by 
the appellant's representative, testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
these proceedings has been associated with the Veteran's 
claims file. 

In August 2007, this matter was again remanded for further 
development, to include obtaining a VA medical opinion in 
connection with the claim.  This having been completed, the 
matter has been returned to the Board for further review.


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 1999 at the age of 51; 
the immediate cause of the Veteran's death as shown on the 
death certificate was cardiomyopathy; no other significant 
conditions contributing to death were listed; an autopsy was 
not performed.

2.  At the time of the Veteran's death, he was service-
connected for post-traumatic stress syndrome (PTSD), 
evaluated as 100 percent disabling, residuals of a shell 
fragment wound of the left elbow, evaluated as 20 percent 
disabling, residuals of stress fractures of both Os Calis, 
evaluated as noncompensable, and residuals of a left inguinal 
hernia, evaluated as noncompensable.

3.  The evidence does not show that the Veteran's fatal 
cardiomyopathy had its onset during service, or that this 
condition was otherwise related to a disease or injury of 
service origin, to include PTSD.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by active service, and was 
not substantially or materially contributed to by a 
disability incurred in or aggravated in service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and to assist a claimant in developing 
the information and evidence necessary to substantiate a 
claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in May 2004, August 2007, and August 
2008, the RO notified the appellant of the evidence needed to 
substantiate her claim, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded, and offered to assist her in obtaining 
any relevant evidence.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The letters gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  The appellant was also invited to send additional 
evidence.  

In addition, the RO has advised the appellant of the basic 
law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the appellant's behalf), and provided the 
basis for the decisions regarding the claim.  The appellant 
was provided with adequate notice of the evidence, which was 
not of record, that was necessary to substantiate the claim, 
and also of the cumulative information and evidence 
previously provided to VA, or obtained by VA on the 
appellant's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the appellant's claim 
after the initial decisions.  While the notice provided was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the June 2009 
supplemental statement of the case and well prior to the 
transfer and certification of the Veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the appellant and 
her representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the Veteran.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service medical 
records, post-service treatment reports, the Veteran's death 
certificate, a VA examination, the appellant's testimony 
before the Board, and statements submitted by the appellant 
and her representative in support of the claim.  The Board 
also notes that this matter was remanded on two occasions for 
additional development, to include obtaining a VA medical 
opinion in connection with the claim.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection for the cause of the Veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The survivors of a 
Veteran who has died from a service-connected disability or 
compensable disability may be entitled to receive dependency 
and indemnity compensation.  38 U.S.C.A. § 1310.  The death 
of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 
3.312(a).  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In this case, the Veteran passed away on October [redacted], 1999.  
The cause of death was cardiomyopathy.  No other significant 
conditions contributing to death were noted and an autopsy 
was not conducted.

At the time of the Veteran's death, he was service-connected 
for post-traumatic stress syndrome (PTSD), evaluated as 100 
percent disabling, residuals of a shell fragment wound of the 
left elbow, evaluated as 20 percent disabling, residuals of 
stress fractures of both Os Calis, evaluated as 
noncompensable, and residuals of a left inguinal hernia, 
evaluated as noncompensable.

Here, the appellant contends that the Veteran's death was 
caused at least in part by his service-connected PTSD.  The 
appellant contends that the Veteran's PTSD, evaluated as 100 
percent disabling effective February 18, 1999, caused severe 
stress and that this stress contributed substantially or 
materially to the cause of the Veteran's death from 
cardiomyopathy.  The appellant notes that the Veteran was 
awaiting a heart transplant at the time of his death, and 
that the stress from the Veteran's PTSD was very damaging to 
the Veteran's weakened heart.  In this regard, the Board 
notes that the appellant testified that the Veteran would 
awaken from nightmares due to PTSD sweating and with a racing 
heart.  The appellant also testified that the Veteran would 
refuse to exercise or eat properly, as recommended by his 
heart physicians, due to his PTSD.  

As no VA opinion had been obtained in order to determine the 
question of service connection for the cause of the Veteran's 
death, this matter was remanded in August 2007 so that a 
review of the Veteran's claims folder could be conducted and 
a VA medical opinion issued that addressed the relevant 
questions in this appeal. 

A review of the Veteran's claims folder by a VA doctor was 
conducted in May 2009.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with 
the examination.  The Veteran's medical history was noted in 
the report, including his history of PTSD, congestive heart 
failure, and idiopathic dilated cardiomyopathy.  After 
reviewing the Veteran's claims file, the examiner stated that 
"there is no connection between the service discharge in 
1970 and the first diagnosis of cardiomyopathy in 1990.  
There is no evidence that the cardiomyopathy had its onset 
during active service, or manifested within one year of 
discharge, or was otherwise etiologically related to any 
incident that occurred during his period of service.  The 
death was due to idiopathic dilated cardiomyopathy and there 
is no evidence of any connection to the posttraumatic stress 
disorder.  To answer the specific question, the 
cardiomyopathy is not likely to be related to the service-
connected posttraumatic stress disease.  In reference to the 
contention that while awaiting a heart transplant at the time 
of his death caused stress from the Veteran's PTSD and was 
damaging to his weakened heart, let me state that there is no 
medical evidence to suggest that PTSD causes cardiomyopathy 
or any heart condition.  Therefore, the Veteran's service-
connected PTSD did not contribute substantially or materially 
to the cause of the Veteran's death from cardiomyopathy."  

Based on the foregoing, the Board determines that the 
evidence of record does not support a finding that the 
Veteran's death was caused by his military service.  Here, 
the Board notes that while the Veteran was diagnosed with 
PTSD, the May 2009 VA examiner, who reviewed the Veteran's 
claims file in connection with his opinion, stated that, in 
his case, the Veteran's PTSD did not contribute substantially 
or materially to the cause of the Veteran's death from 
cardiomyopathy.  There is no competent medical evidence to 
the contrary.  

The Board recognizes the appellant's sincere belief that the 
Veteran's service connected PTSD contributed to the 
cardiomyopathy that caused his death.  However, the appellant 
is not a physician, and she is not qualified to express a 
medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The only competent 
medical opinion that addresses this matter is the May 2009 
opinion which found that there was no relationship.

In reaching this determination, the Board does not wish in 
any way to diminish the Veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  
Unfortunately, this evidence is not favorable to the 
appellant's claim.  See Jones v. Principi, 16 Vet. App. 219, 
225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 
(1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In this case, the weight of the medical evidence is against 
the claim, and therefore entitlement to DIC based on service 
connection for the cause of the Veteran's death must be 
denied. 


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


